Citation Nr: 0640212	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  01-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for rectal cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
February 1972.  The veteran's DD Form 214 reflects service in 
Vietnam and that he was awarded the Combat Infantryman Badge 
(CIB), among others awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2000 rating decision that denied service 
connection for rectal cancer.  The veteran filed a notice of 
disagreement (NOD) in March 2000, and the RO issued a 
statement of the case (SOC) in November 2000.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2001.  

In September 2002, the Board undertook additional development 
of the claim on appeal pursuant to the provisions of 38 
C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The veteran was notified of that development by letter of 
December 2002.  In November 2003, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) for 
completion of the actions requested.  At that time, it was 
noted that the provisions of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, had been held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  After completing the 
requested actions, the AMC continued the denial of the claim 
for service connection for rectal cancer (as reflected in a 
May 2005 supplemental SOC (SSOC), and returned the matter to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.


2.  As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed.

3.  The veteran has been diagnosed with adenocarcinoma of the 
rectum, which is not among the disabilities recognized by VA 
as associated with Agent Orange exposure.

4.  A competent and uncontroverted medical opinion states 
that rectal cancer was not caused by exposure to Agent Orange 
and was not otherwise incurred in or aggravated by the 
veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for rectal cancer, to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the service connection claim on appeal has been 
accomplished.  

A post-rating letter issued by the AMC in March 2004 notified 
the veteran and his representative of what was needed to 
establish entitlement to a service connection (evidence 
showing an injury or disease in service; a current 
disability; and a relationship between the current disability 
and an injury, disease, or event in military service).  After 
the letter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
service connection claim, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In the March 2004 letter, the AMC 
explained to the veteran that VA would make reasonable 
efforts to help him get evidence necessary to support his 
service connection claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The AMC 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  The 
letter also included a request that the veteran furnish any 
evidence that he had in his possession that pertained to his 
claim for service connection.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the document 
substantially meeting the VCAA's notice requirements was 
furnished to the veteran after the February 2000 rating 
action on appeal.  However, such makes sense, inasmuch as the 
VCAA was not enacted until November 2000.  Moreover, the 
Board finds that any delay in issuing section 5103(a) notice 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO and AMC 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of March 
2004 letter and further opportunity to provide information 
and/or evidence pertinent to the claim under consideration, 
the AMC readjudicated the claim for service connection for 
rectal cancer more than one year later  (as reflected in the 
May 2005 SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  While 
the RO has not provided notice pertinent to effective dates 
and disability ratings, on these facts, such omission is 
harmless.  Because the Board's decision herein denies service 
connection for rectal cancer, no effective date or rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim on appeal has been accomplished.  The RO (to 
include through the AMC) has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
service medical records, private treatment records, and 
available post-service VA medical records dated through 2000.  
In connection with his claim, the veteran was afforded a 
comprehensive VA examination in April 2004, the report of 
which is of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002) 
and 38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

 Private treatment records associated with the claims file 
indicate that the veteran was diagnosed with adenocarcinoma 
of the rectum in 1998.  It was further noted that the veteran 
underwent radiation and chemotherapy prior to undergoing an 
abdominal peroneal resection of the rectum with removal of 15 
inches of the colon as well as placement of a permanent 
colostomy in the lower abdomen in March 1999.  These records 
establish the claimed disability.  However, competent 
evidence does not establish the existence of a medical 
relationship between the veteran's rectal cancer and service. 

The veteran contends that he has rectal cancer as a result of 
Agent Orange exposure during active service.  His service 
records reflect service in the Republic of Vietnam during the 
Vietnam Era; thus, he is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  That 
notwithstanding, the Board notes that rectal cancer is not 
one of the enumerated diseases associated with Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (2006).  

In his January 2001 substantive appeal and during the April 
2004 VA examination, the veteran contended that his rectal 
cancer should be considered as one of the presumptive 
disabilities-specifically, prostate cancer-because part of 
his prostate was removed during his March 1999 surgical 
procedure.  However, an April 2004 VA specifically indicated 
that he had reviewed the veteran's claims file and opined 
that the veteran does not have prostate cancer.  The examiner 
noted that the veteran's prostate antigen levels were normal 
and that the part of his prostate gland removed during the 
March 1999 surgery was not cancerous, based on the veteran's 
own history.  

In this case, because the veteran has not been diagnosed with 
any of the enumerated disabilities recognized by VA as 
etiologically related to herbicide exposure, there is no 
basis for a grant of presumptive service connection based on 
the veteran's presumed herbicide exposure,   

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  As the veteran has not limited 
his claim for service connection for rectal cancer to Agent 
Orange exposure, alone, evidence of nexus between any current 
rectal disability and any in-service injury or disease, to 
include Agent Orange exposure, may provide a basis for 
granting service connection.

In this case, however, the record also does not suppor  a 
grant of service connection for rectal cancer on a direct 
basis.  Service medical records are devoid of any complaint, 
finding, or diagnosis of rectal cancer.  Moreover, the first 
medical reference to any rectal disability-as discussed 
above-is dated in 1998, more than 20 years after service.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Moreover, there is no competent medical 
opinion that the veteran's diagnosed disability of rectal 
cancer is related to any incident of his military service, to 
include presumed Agent Orange exposure therein.  In fact, the 
only medical opinion that directly addresses the question of 
etiology of current rectal disability is contained in the 
April 2004 VA examination report.  In that report, the VA 
examiner specifically opined that it is more likely than not 
that the veteran's rectal cancer was not the result of an 
injury or disease incurred in or aggravated by active 
military service, to include Agent Orange exposure therein.  
Hence, the only medical opinion evidence of record weighs 
against the claim, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any medical opinion that, in fact, supports the claim. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with the 
current claim.  The Board does not doubt the sincerity of the 
veteran's belief that current disability of rectal cancer is 
related to in-service herbicide exposure.  However, as a 
layman without appropriate medical training and expertise, he 
simply is not competent to provide probative (persuasive) 
evidence on a medical matter, such as the diagnosis of a 
specific condition or opinion as to etiology of any such 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the veteran's 
assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for rectal cancer, to include as due to Agent 
Orange exposure, must be denied.  In reaching this conclusion 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for rectal cancer, to include as due to 
Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


